Title: Resolutions of the Dismal Swamp Company, 2 May 1785
From: Dismal Swamp Company,Washington, George
To: 



[Richmond, 2 May 1785]

That the money, which can at present be raised, be put into the hands of some proper person, and such person be empowered to engage as many German, or other labourers at Baltimore, or any other part of this continent, as the money will procure.

That, if this scheme should prove wholly or in part abortive, the managers hire as many negroes as they may think proper, untill they can import from Holland, Germany, or some other Country of Europe, any number (not exceeding 300) labourers, acquainted with draining, and other branches of agriculture, which they are hereby required to do.
To carry the last resolutions into execution, Resolved that Mr Wm Anderson be, and ⟨he⟩ is hereby empowered to borrow ⟨the sum of⟩ £5,000. sterlg for ⟨a term not less than seven years at an interest not exceeding five pr Ct to be paid annually⟩ [for] the use of the company, and that the managers ⟨or any three of them⟩ be and are hereby authorized to execute a bond ⟨or bonds⟩ to secure the repayment of the ⟨principal & interest of the Sum so borrowed⟩ and the members ⟨of the sd Co. do hereby jointly⟩ and severally bind themselves, their heirs, executors &c. to indemnify the managers therein, in proportion to their respective interests.
